                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, et al.,

        Plaintiffs,
              v.

THE NORTH CAROLINA STATE BOARD OF                    Civil Action
ELECTIONS, et al.,                                   No. 20-cv-00457

        Defendants,
                                                     DEFENDANT-INTERVENORS’
and                                                  MOTION FOR ALL WRITS ACT
                                                     RELIEF
PHILIP E. BERGER, in his official
capacity as President Pro Tempore of
the North Carolina Senate, et al.,

        Defendant-Intervenors.


      Defendant-Intervenors         Philip      E.   Berger,   in     his   official

capacity as President Pro Tempore of the North Carolina Senate,

and Timothy K. Moore, in his official capacity as speaker of the

North      Carolina      House      of        Representatives       (“Legislative

Defendants”), hereby move the Court to issue injunctive relief,

pursuant to its authority under the All Writs Act, 28 U.S.C.

§ 1651(a), to stop the issuance and further enforcement of revised

Numbered      Memo   2020-19,     dated   September     22,    2020    (“September

Memo”). Consistent with this Court’s October 5, 2020 Order, Doc.

153, this Motion is based on grounds for relief not present in

Moore    v.    Circosta,    No.     1:20-CV-911       (M.D.N.C.).      Legislative

Defendants rely on their Memorandum of Law in Support of their

Motion, filed in conjunction herewith.

                                          1



      Case 1:20-cv-00457-WO-JLW Document 154 Filed 10/05/20 Page 1 of 3
     WHEREFORE, Legislative Defendants respectfully request that

this Court issue injunctive relief to stop the issuance and further

enforcement of the September Memo, and require the North Carolina

State Board of Elections to conduct the remainder of the election

under the original Numbered Memo 2020-19, dated August 21, 2020,

as set forth in the Memorandum of Law supporting this motion.



Dated: October 5, 2020                 Respectfully submitted,

/s/ Nicole J. Moss                     /s/ David H. Thompson
COOPER & KIRK, PLLC                    COOPER & KIRK, PLLC
Nicole J. Moss (State Bar No.          David H. Thompson
31958)                                 Peter A. Patterson
1523 New Hampshire Avenue, NW          1523 New Hampshire Avenue, NW
Washington, D.C. 20036                 Washington, D.C. 20036
(202) 220-9600                         (202) 220-9600
nmoss@cooperkirk.com                   dthompson@cooperkirk.com
Local Civil Rule 83.1 Counsel          Counsel for Defendant-
for Defendant-Intervenors              Intervenors




                                   2



    Case 1:20-cv-00457-WO-JLW Document 154 Filed 10/05/20 Page 2 of 3
                       CERTIFICATE OF SERVICE
     The undersigned counsel hereby certifies that on the 5th day

of October, 2020, she electronically filed the foregoing Motion

for All Writs Act Relief with the Clerk of the Court using the

CM/ECF system, which will send notification of such to all counsel

of record in this matter.



                                       /s/ Nicole J. Moss
                                       Nicole J. Moss




                                   3



    Case 1:20-cv-00457-WO-JLW Document 154 Filed 10/05/20 Page 3 of 3
